DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 6 and 7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
With respect to claim 6, the closest prior art Gribetz et al. (USPAT 10473935) in view of Reboa et al. (USPAT 6917456) and/or Dorschner (USPAT 5018835), fails to disclose in combination with all of the other elements of the claim wherein the beam steering device is a first beam steering device and the output light beam is a first output light beam, and wherein the outputting includes coupling the incident beam as the first output light beam into a second beam steering device of the eyewear; and  steering, by the second beam steering device, the first output light beam as a second output light beam across the retina of the user along a second axis. Modification of the closest prior art to include the output beam being coupled into a second beam steering device that then also transmits a second beam to the retina along an alternative optical axis would significantly more than a duplicating the first beam steering device. In order to construct such a device, one having ordinary skill would need to solve multiple problems related to the movement of light through the system. For example, the output beam being intercepted from the second overlay while allowing it to still display along a first axis at the retina, redirecting the intercepted light to the second beam steering device, modifying the path of the light within the second beam steering device without degradation of the image and then outputting the light along another axis to the retina and all within a significantly small space of the spectacles. Such issues would not be within the 
With respect to claim 7, the closest prior art Gribetz in view of Reboa and/or Dorschner, fails to disclose in combination with all of the other elements of the claim applying a first electrical signal to an electrode layer of the first overlay and to an electrode layer of the second overlay and wherein the applying the second electric field includes applying a second electrical signal to an electrode layer of  a third overlay and to an electrode layer of  a fourth overlay of the beam steering device, the third overlay and the fourth overlay each defining a plane orthogonal with respect to the first plane, such that the electroactive material attains a second refractive index based on a strength of the first electrical signal and the second electrical signal. The arrangement of the electrode layers along the third and fourth overlay such that they have the particular orthogonal relationship with the first overlay and a tilted relationship with the second overlay is a specific arrangement not suggested in the prior art. While Dorschner teaches a plurality of electrodes, they are parallel to one another and tilted, by a small degree, with respect to the first layer. Adding additional electrodes to the third and fourth layer would present a significant challenge for predicting the behavior of light passing through the refractive material since the electric field produced within the liquid crystal layer would be much more complex. One having ordinary skill would require a significant amount of experimentation in order to determine the best voltages for each of the plurality of electrodes for particular steering characteristics with no guarantee of success. Therefore, one having ordinary skill would not reasonably have the capability to modify the prior art with the additional electrodes in the specific arrangement claimed.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gribetz et al. (USPAT 10473935) in view of Reboa et al. (USPAT 6917456).

Regarding claim 1, Gribetz discloses a method for projecting a light beam on a retina of a user via eyewear worn by the user, comprising: 
receiving, via a network overlay of the eyewear, image data and/or video data from a remote device (132 Col. 13 lines 11-16 and also Col. 14 lines 4-10); 
converting, via a source of the eyewear, the image data and/or video data into a light beam (See Figs. 1 and 2); 
coupling, into a beam steering device of the eyewear (126 that may be a plurality of devices Col. 4 lines 55-57 that may be a type that changes the refractive index through a medium Col. 5 lines 18-24); and
outputting light towards the retina of a user (Fig. 2).
Gribetz does not disclose the light beam as an incident light beam orthogonal to a first plane of a first overlay of the beam steering device, the first overlay coupled to a substrate of the beam steering 
receiving, at a second overlay of the beam steering device, the incident light beam from the electroactive material, the second overlay defining a second plane titled with respect to the first plane to define a tilt angle; 
applying a first electric field to the electroactive material between the first overlay and the second overlay, and a second electric field to the electroactive material between a third overlay and a fourth overlay of the beam steering device, the third overlay and the fourth overlay each defining a plane orthogonal with respect to the first plane, such that the electroactive material attains a second refractive index based on a strength of the first electric field and the second electric field; and 
outputting, after refraction by the second overlay, the incident light beam as an output light beam onto the retina of the user.
However, Reboa teaches a beam steering device wherein the light beam as an incident light beam orthogonal to a first plane of a first overlay of the beam steering device (See Figs. 2-4 where light interfaces with a first overlay, 212, at approximately a 90⁰ angle and note that adjustment of the electrical field changes the angle as discussed in Col. 6 lines 32-45), the first overlay coupled to a substrate of the beam steering device (210, 220, 230 and 224 make up a cavity, which includes a substrate), the substrate having a first refractive index (240 and 270 each have an index of refraction), the substrate defining a cavity having an electroactive material disposed therein (270), the electroactive material exhibiting a variable refractive index (Col. 3 lines 31-42); 
receiving, at a second overlay (interface of 240 and 270 as shown in Figs. 3A/B) of the beam steering device, the incident light beam from the electroactive material (See Figs. 3A/B for the path of the light), the second overlay defining a second plane titled with respect to the first plane to define a tilt angle (Figs. 3A/B show the interface between 240 and 270 is inclined with respect to surface 212); 
applying a first electric field to the electroactive material between the first overlay and the second overlay (electrode 260a), and a second electric field to the electroactive material between a third overlay and a fourth overlay of the beam steering device (electrodes 260b), the third overlay and the fourth overlay each defining a plane orthogonal with respect to the first plane (See Figs. 3A/B), such that the 
outputting, after refraction by the second overlay, the incident light beam as an output light beam (Fig. 5).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Gribetz with the beam-steering element of Reboa motivated by reducing manufacture complexity (Col. 1 lines 20-26).

Regarding claim 8, modified Gribetz discloses wherein the eyewear includes an augmented reality device (Abst. of Gribetz).

Regarding claim 10, modified Gribetz discloses wherein the eyewear includes spectacle glasses (Col. 3 lines 52-62).

Regarding claim 12, modified Gribetz discloses wherein the outputting includes outputting the output light beam in a direction different from an optical axis of the eye of the user (See Fig. 3 where the light is output at an angle from a user’s temple. NOTE: applicant’s language is not specific in terms of what is considered the output location. Applicant only requires an output after the second overlay. In Gribetz, this output could be considered to be at 308 OR at 310, as both are areas where light is redirected and both are after a second overlay in the combination with Reboa.), and the method further comprising steering, via a reflecting component of the eyewear (310), the output light beam along the optical axis of the eye and onto the retina of the user (Figs. 3 or 5). 

Regarding claim 13, modified Gribetz discloses wherein the outputting includes outputting the output beam along an optical axis of the eye of the user (See Figs. 3 or 5 – read NOTE with respect to claim 12).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gribetz in view of Reboa and further in view of Kimura (PGPUB 20080284929).

Regarding claim 2, modified Gribetz does not disclose wherein the applying the first electric field and the second electric field further comprises overdriving the electroactive material into attaining the second refractive index.
However, Kimura teaches a liquid crystal display where the liquid crystal is driven by overdriving ([1118]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Gribetz with the overdriving method of Kimura motivated by shortening liquid crystal response time ([1118]).

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gribetz in view of Reboa and further in view of Tomikawa (PGPUB 20140368481).

Regarding claim 3, modified Gribetz does not disclose wherein the applying the first electric field and the second electric field further comprises sweeping the second refractive index between a first value and a second value.
However, Tomikawa teaches a liquid crystal device wherein the applying the first electric field and the second electric field further comprises sweeping the second refractive index between a first value and a second value ([0007] modification of the voltage would inherently alter the index of refraction).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Gribetz with the sweeping method of Tomkiawa motivated by improving the liquid crystal purity ([0037]).

Regarding claim 4, modified Gribetz discloses wherein the sweeping includes continuously sweeping between the first value and the second value (See [0150] and Fig. 7 where the voltage change is repeated).

Regarding claim 5, modified Gribetz discloses responsive to the sweeping, steering the output light beam across the retina of the user along a first axis (See [0150] and Fig. 7modification of the voltage changes the index of refraction of the material, this would inherently result in modification of the beam direction along some axis).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gribetz in view of Reboa and further in view of Yamamoto (PGPUB 20100045571).

Regarding claim 9, modified Gribetz does not disclose wherein the eyewear includes a contact lens.
However, Yamamoto teaches a head mounted display (10) wherein the display comprises a contact lens (104).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Gribetz with display device of Yamamoto motivated by improving user comfort ([0011]).

Claims 1 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gribetz et al. (USPAT 10473935) in view of Dorschner (USPAT 5018835).

Regarding claim 1, Gribetz discloses a method for projecting a light beam on a retina of a user via eyewear worn by the user, comprising: 
receiving, via a network overlay of the eyewear, image data and/or video data from a remote device (132 Col. 13 lines 11-16 and also Col. 14 lines 4-10); 
converting, via a source of the eyewear, the image data and/or video data into a light beam (See Figs. 1 and 2); 

outputting light towards the retina of a user (Fig. 2).
Gribetz does not disclose the light beam as an incident light beam orthogonal to a first plane of a first overlay of the beam steering device, the first overlay coupled to a substrate of the beam steering device, the substrate having a first refractive index, the substrate defining a cavity having an electroactive material disposed therein, the electroactive material exhibiting a variable refractive index; 
receiving, at a second overlay of the beam steering device, the incident light beam from the electroactive material, the second overlay defining a second plane titled with respect to the first plane to define a tilt angle; 
applying a first electric field to the electroactive material between the first overlay and the second overlay, and a second electric field to the electroactive material between a third overlay and a fourth overlay of the beam steering device, the third overlay and the fourth overlay each defining a plane orthogonal with respect to the first plane, such that the electroactive material attains a second refractive index based on a strength of the first electric field and the second electric field; and 
outputting, after refraction by the second overlay, the incident light beam as an output light beam onto the retina of the user.
However, Dorschner teaches a beam steering device wherein the light beam as an incident light beam orthogonal to a first plane of a first overlay (183) of the beam steering device (Fig. 8), the first overlay coupled to a substrate of the beam steering device (Fig. 8 where 183 is attached to 180), the substrate having a first refractive index (Col. 4 lines 10-40), the substrate defining a cavity having an electroactive material disposed therein (192), the electroactive material exhibiting a variable refractive index (Col. 4 lines 10-40); 
receiving, at a second overlay of the beam steering device (195), the incident light beam from the electroactive material, the second overlay defining a second plane titled with respect to the first plane to define a tilt angle (Fig. 8); 

outputting, after refraction by the second overlay, the incident light beam as an output light beam (Fig. 8).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Gribetz with the beam steering device of Dorschner motivated by reducing fringing (Col. 2 lines 34-40).

Regarding claim 14, modified Gribetz teaches wherein the light beam enters the cavity of the beam steering device via the first overlay of the beam steering device (Fig. 8).


Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments
Applicant's arguments filed 4/12/2021 have been fully considered but they are not persuasive.


The examiner agrees that claim 15 is allowable under the same rationale as claim 6.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  MPEP § 2131.
It is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting  In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872